Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application. Claims 1-7 and 10-11 stand withdrawn from further consideration as being directed to non-elected inventions.  Claims 8-9 will presently be examined.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 4,405,357; hereinafter, Chang ‘357)1 in view of Chang (US 4,552,585; hereinafter, Chang ‘585), Roberts, and McClurg.  
Chang ‘357 discloses the synthesis of the herbicide clomazone in Example 16 at columns 11-12.  The solvent used to extract the final product is methylene chloride.  See herbicidal data for the compound of Example 16 at columns 31-32, Table 2 at columns 37-38.  Chang ‘357 also discloses the synthesis of a herbicidal compound that is structurally similar to clomazone, 2-[2-chloro-6-fluorophenyl)methyl]-4,4-dimethyl-3-isoxazolidinone in Example 33 at column 20 (herbicidal data in Table 3, columns 37-38).  The compound of Example 33 was recrystallized from petroleum ether, which is a nonpolar solvent (column 20, lines 23-26).  It is noted that the only difference between clomazone and the compound of Example 33 is that clomazone does not have a fluorine at the 6-position of the phenyl.  
Chang ‘585 discloses a herbicidal 4,4-dimethyl-3-isoxazolidinone compound that is recrystallized from hexane/ethyl acetate (Example 1, columns 2-3).  
 Roberts et al. disclose basic textbook recrystallization technique for obtaining crystals of organic compounds, including slow cooling of a hot filtrate.  See pages 49-58, especially page 54.  The technique involves dissolution of the solid in a solvent, filtration, crystallization from the solution as it cools, filtration, washing, and drying (page 49, last paragraph).  Hot filtrate is allowed to cool slowly by standing at room temperature (page 54).  Typical recrystallization solvents include petroleum ether, toluene, diethyl ether, and routine method for solvent selection based on polarity of solvents are disclosed (pages 50-51, 57).  Recrystallization is the technique of choice in improving purity (page 49, first paragraph under section 2.7).  
McClurg discloses that X-ray powder diffraction peak positions are influenced by, inter alia, unit cell dimensions (pages 5-7, 14) and solvent (pages 21, 22).  Different solvents can produce different peak positions from different solvates (page 21).  
The cited prior art references do not explicitly disclose any X-ray powder diffraction pattern details or any IR spectrum peaks of clomazone.  However, clomazone is a well-known herbicide and purifying the synthesized product by recrystallization from a non-polar solvent such as toluene or hexane would have been obvious to the ordinary skilled artisan.  The ordinary skilled artisan would have been motivated to recrystallize clomazone because Roberts et al. teach that recrystallization "is the technique of choice in improving purity."  
It is the Examiner’s position that, in the absence of evidence to the contrary, such recrystallized clomazone would meet the claim requirement of having the X-ray powder diffraction pattern details and IR spectrum peaks as specified in claim 8.  Applicant’s Examples 2-7 show that clomazone crystalline polymorph Form I was obtained by dissolving clomazone in hexane, acetonitrile, methylene chloride, dimethyl formamide, toluene, or a mixture of toluene and dimethyl formamide, heated, cooled, the solid filtered, resulting solid washed with the same solvent and dried under high vacuum.  Thus, given that crystalline polymorph Form I of clomazone was obtained with six very different solvents, including polar solvents acetonitrile and dimethylformamide and nonpolar solvents hexane and toluene, it is the Examiner’s position that the claim recited analytical characteristics would have been present when clomazone is recrystallized from the nonpolar solvents suggested by the prior art, which solvents such as hexane and toluene would have been obvious recrystallization solvent choices from the teachings of the cited prior art references.  It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments relative hereto, filed on 5/16/2022, have been given due consideration, but they were found unpersuasive. 
Applicant argues that “the person of ordinary skill in the art would consider the compound recrystallized from petroleum ether to be the ultimate result of using a nonpolar solvent” and said person in the art “would have had no reason to proceed further and employ the solvent of Chang’585 in the proves of Chang ‘357.”  Applicant adds that there is “no direct relationship between the subject matter of Chang ‘357 and Chang ‘585.  The Examiner cannot agree.  
Recrystallization is the “technique of choice” in purifying organic compounds (Roberts et al.), so the ordinary skilled artisan would have had sufficient motivation to recrystallize clomazone after synthesizing it from Chang ‘357.  Because a compound structurally similar to clomazone has been recrystallized from a nonpolar solvent, petroleum ether (Chang ‘357 Example 33), and another compound having the 4,4-dimethyl-3-isoxazolidinone moiety of clomazone has been recrystallized from a mixture of nonpolar solvents hexane/ethyl acetate (Chang ‘585 Example 1), it would have been obvious to the ordinary skilled artisan to recrystallize clomazone from known nonpolar recrystallization solvents such as hexane, toluene, or petroleum ether.  
 According to an exhibit document submitted by Applicant on 10/22/2022, “Polymorph selectivity is primarily based on the polarity of the solvent.” (emphasis added) (Chadha et al., page 449, last paragraph).  However, Applicant’s specification examples 2-7 show that the same clomazone crystalline polymorph Form I2 was obtained by recrystallizing clomazone from six different solvents, including the polar acetonitrile and dimethyl formamide and the nonpolar hexane. So the same exact polymorph was obtained from very different solvents, polar and nonpolar.  Thus, the Examiner’s position that following the well-known and obvious purification step via recrystallization with a known nonpolar solvent such as those suggested by the prior art would have produced the claimed crystalline polymorph of clomazone is supported by Applicant’s own evidence. 
Applicant argues that “the Examiner has not cited a single reference which teaches recrystallizing clomazone” and no crystal would be produced because clomazone will be completely dissolved in the solvent.  The Examiner maintains that purifying an organic compound by recrystallization is an obvious step, one that is basic textbook chemistry; and although prior art does not explicitly show an example of clomazone recrystallization, an example of recrystallization of a compound that is structurally very similar to clomazone has been disclosed by Chang ‘357:


    PNG
    media_image1.png
    126
    238
    media_image1.png
    Greyscale
                        
    PNG
    media_image2.png
    126
    238
    media_image2.png
    Greyscale

Chang ‘357 compound of Example 33,				Clomazone
recrystallized from the nonpolar petroleum ether

Similar to clomazone that was obtained as an oil (Chang ‘357, Example 16), compound of Example 33 of Chang ‘357 was also obtained as an oil, which was subsequently recrystallized from petroleum ether.  Therefore, Applicant’s argument that the prior art is not suggestive of recrystallizing clomazone from a known nonpolar solvent is found unpersuasive.  
	Applicant argues that obtaining compound crystals is unpredictable and different preparations conditions can lead to completely different crystal forms.  However, Applicant’s own evidence, Chadha et al., states, “Polymorph selectivity is primarily based on the polarity of the solvent.” (page 449).  In view of the fact that the same exact crystalline polymorph was obtained from six different solvents including polar solvents acetonitrile and dimethylformamide and nonpolar solvents hexane and toluene, it remains the Examiner’s position that recrystallizing a known organic compound, clomazone, from known nonpolar solvents such as hexane, toluene, or petroleum ether would have obtained the same polymorph claimed in instant claims 8 and 9.  
	On pages 7-8 of the response filed on 5/16/2022, Applicant further argues that the clomazone made by the process of Chang ‘357 example 16 is an amorphous substance.  However, the ordinary skilled artisan would have been motivated to take a crude product from synthesis and purify it by using a well-known purifying technique such as recrystallization.  Showing that a crude product is not a crystal does not detract from the obviousness of obtaining a crystal from recrystallization for the full reasons set forth above.  
	Applicant argues also that prior art does not disclose or suggest parameters and conditions of clomazone recrystallization, which “effect the final crystal form.”  The Examiner maintains that recrystallization is a well-known technique as evidenced by the textbook teaching of Roberts et al. (see page 3 of this Office action), and Applicant’s own evidence shows that the primarily important factor of polymorph selectivity, solvent choice, did not have any effect on recrystallizing the claimed crystalline polymorph (Form I) of clomazone from six very different solvents.  Therefore, Applicant’s argument is outweighed by the evidence of obviousness and consistent recrystallization of the same polymorph from six very different solvents, i.e. from six very different experimental parameters.   
For these reasons, Applicant’s arguments are found unpersuasive, and all claims are rejected again.  No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The document appears as invented by “Change,” but the inventor’s last name is actually Chang.  See the first page of U.S. Patent No. 4,405,357.  
        2 Crystalline polymorph Form I has the X-ray powder diffraction pattern and IR spectrum characteristic peaks as recited in claim 8.  See specification page 19.